Citation Nr: 0009589	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
service connected cervical spine disorder with degenerative 
changes and muscle tension headaches.

2.  Entitlement to service connection for numbness of the 
fingertips due to frostbite.

3.  Entitlement to service connection for a bilateral knee 
disorder, to include arthritis and fibromyalgia.

4.  Entitlement to service connection for a low back 
disorder, to include arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1983 to December 1996.  Prior to this the veteran had reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  That rating decision granted 
service connection for a cervical spine disorder and assigned 
a noncompensable disability rating effective January 1997.  
Subsequently, a rating of 10 percent was awarded effective 
January 1997.  That rating decision also denied service 
connection for the other disabilities claimed by the veteran.   

The Board notes that it has recharacterized the issues of 
entitlement to a rating in excess of 10 percent at issue in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO did not provide the 
appellant with a correct statement of the case (SOC) 
concerning an issue because in addressing that issue the RO 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. at 132 (emphasis in original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability 
rating, rather than as a disagreement with the original 
rating award.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The issues involving rating the veteran's service connected 
cervical spine disability and service connection for a knee 
disorder are the subject of a remand which follows the 
Board's decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no medical evidence of frostbite during service.

3.  There is no medical evidence of a current numbness of the 
fingers.

4.  The service medical records reveal complaints of low back 
pain during service.  

5.  There is a current medical diagnosis of lumbar 
degeneration at L4-L5 and L5-S1. 

6.  There is evidence showing continuity of symptomatology 
associated with the veteran's complaints of lumbar pain.

7.  The veteran's complaints of knee pain in service as 
recently as 1995 and 1996 were attributed to patellofemoral 
pain and chondromalacia.



CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for numbness of the fingers due to 
frostbite, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).  

2.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

3.  The claim for service connection for a bilateral knee 
knee disorder to include arthritis and fibromyalgia is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Arthritis may be presumed 
to have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

II.  Numbness of the Fingers Due to Frostbite

There is no indication in any of the veteran's active duty 
service medical records of any instance of frost bite to the 
hands or otherwise.  In June 1997 a VA examination of the 
veteran was conducted.  The veteran reported numbness in her 
fingertips.  However, on direct questioning about numbness in 
her upper extremities she indicated that her left arm felt 
weak and cold much of the time.  Physical examination 
revealed no abnormalities of sensation or strength.  
"Specifically, pinprick sensation was tested in all major 
dermatonal distributions of the upper and lower extremities, 
as well as in the distribution of all major peripheral nerves 
in the upper and lower extremities."  No diagnosis of any 
abnormality of the fingers was made.  

In March 1998 another VA examination of the veteran was 
conducted.  Physical examination revealed "no area of 
hypalgesia or hyperthesia in the upper extremities.  Both 
hands showed excellent pinch-hook and grasp.  She had no 
sensory loss in the hands or motor defects."  

The veteran claims that she has numbness in her fingers as a 
result of frostbite during service.  However, review of the 
available service medical records does not reveal any 
instance of frostbite, or cold injury to the hands, during 
service.  Moreover, the competent medical evidence of record 
does not reveal any abnormality of the veteran's hands.  
Multiple VA examinations have revealed the veteran's hands to 
be normal, without impairment in sensation or strength.  

With no evidence of any cold injury during service and no 
evidence of any current disability of the hands or fingers, 
the veteran does not meet any of the elements required for 
the claim to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation. 38 U.S.C.A. § 1110, 1131 (West 1991); see 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  

The Board has thoroughly reviewed the claims file.  However, 
there is no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make her claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

III.  Lumbar Spine

The veteran claims entitlement to service connection for a 
low back disorder, to include arthritis.  The veteran's 
service medical records reveal numerous complaints of back 
pain.  While the veteran's service connected cervical spine 
disorder was more severe during service there are service 
medical records which show complaints of low back pain and 
diagnoses of lumbar strain dated May 1987 and July 1994.  The 
veteran asserts continued low back pain ever since service.  

In June 1997 a VA examination of the veteran was conducted.  
Examination of the veteran's lumbar spine revealed 
"tenderness posteriorly and midline at the L4-L5 level."  
On x-ray examination the lumbar spine appeared normal and no 
diagnosis of arthritis, or any other low back disorder was 
made.  

In March 1998 another VA examination of the veteran was  
conducted.  The veteran reported low back pain.  Range of 
motion testing of the lumbosacral spine revealed forward 
flexion to 55 degrees with stiffness.  Other ranges of motion 
of the lumbar spine were also limited and objective evidence 
of pain on motion was noted.  Ankle and knee reflexes were 
absent.  X-ray examination of the lumbar spine "showed some 
broadening of the facets between L4 and L5 bilaterally, and 
some very early degenerative changes between L5 and S1."  
The examining physician's impression was "early 
degeneration, facets, lower lumbar, 4-5, 5-1."  

The competent medical evidence of record reveals diagnoses of 
lumbar strain during service.  The veteran has had continued 
complaints of lumbar pain ever since.  While the 1997 VA 
examination did not offer any diagnosis related to the 
veteran's low back, there was specific objective evidence of 
tenderness at the L4-L5 level.  Subsequently, the 1998 VA 
examination offered a diagnosis of early degeneration at this 
same level.  The Board finds that this medical evidence, 
along with the veteran's continued complaints of low back 
pain, constitutes a continuity of symptomatology.  Moreover, 
the veteran is competent to report symptoms such as pain.  
See Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  As such, the evidence supports service 
connection for a lumbar spine disorder.

IV.  Knees

With respect to the veteran's claim for service connection 
for a bilateral knee disorder, the Board notes that, in March 
1998, a VA examination of the veteran was conducted, and the 
examining physician ordered a consultation by rheumatology.  
A rheumatology consultation was conducted in April and June 
1998 and the report is of record.  The March 1998 examiner 
reviewed the consultation and made an annotation on the 
bottom of the examination report as follows:  "Consultation 
by Rheumatology does not have diagnosis [of] fibromyalgia or 
generalized process."  Consequently, no diagnosis of any 
knee disorder to account for the vetean's complaints of pain 
was rendered.

Nevertheless, the service medical records show that as 
recently as 1995 and 1996 the veteran was seen for complaints 
knee pain and assessments of patellofemoral pain and 
chondromalacia were rendered.  The Board concludes that these 
reports provide evidence of both a current knee condition and 
a relationship to service, and that, considering only the 
evidence favorable to the claim, the claim for service 
connection for a knee disorder is well grounded.  See Hampton 
v. Gober, 10 Vet. App. 481, 482 (1997) (holding that 
diagnosis of bilateral knee condition contained in separation 
examination report provided evidence of both a current left 
knee condition and a relationship to service); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999), citing Arms v. West, 12 
Vet. App. 188, 195 (1999) (noting that generally "only the 
evidence in support of the claim is to be considered" in 
determining whether a claim is well grounded).

The Board also notes that the examiner who conducted the VA 
examination in 1997 apparently did not have access to the 
veteran's service medical records.  The recent VA medical 
examinations do not indicate objective findings to account 
for the veteran's complaints of bilateral knee pain.  
However, the in-service history of knee pain is extensive.  
The Board feels that review of these records by a physician 
may be of importance in determining whether the veteran has a 
current knee disability.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board 
will remand the claim for service connection for a bilateral 
knee disorder to include arthritis and fibromyalgia for that 
purpose.


ORDER

Service connection for numbness of the fingers due to 
frostbite is denied. 

Service connection for a lumbar spine disorder is granted.  

The claim for service connection for a bilateral knee 
disorder to include arthritis and fibromyalgia is a well 
grounded claim.  To this extent only, the appeal is granted.


REMAND

The veteran claims that her service connected cervical spine 
disability is more severe than currently rated.  The VA has a 
duty to assist the veteran once her claims are found to be 
well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  A well-
grounded claim is one which is meritorious on its own or 
capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for increased rating in this case is 
shown to be well grounded, but the duty to assist her in its 
development have not yet been fulfilled.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).

To support her claim, the veteran submitted additional 
medical treatment records in February 2000.  These records 
were VA treatment records dated in November 1999.  The RO has 
not considered these records in rating the veteran's neck 
disability.  Moreover, these records are VA treatment records 
which indicated continuing treatment for the veteran's 
service connected disability.  The RO should obtain these 
records.  Concerning this the Board notes that records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, as noted above, the recent VA medical 
examinations did not indicate objective findings to account 
for the veteran's complaints of bilateral knee pain.  
However, the in-service history of knee pain is extensive.  
The Board feels that review of these records by a physician 
may be of importance in determining whether the veteran has a 
current knee disability.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing and 
scheduling the veteran for another VA disability compensation 
examination.  The case is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and government) where 
she receives treatment for her service 
connected cervical spine disorder and for 
her bilateral knee disorder.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.  
The Board is particularly interested in 
obtaining all VA medical treatment 
records.  All information obtained should 
be made part of the file.  

2.  If, and only if, the RO determines 
that another VA examination is necessary 
to obtain the medical evidence required 
to rate the veteran's service connected 
cervical spine disorder, then the 
appropriate VA examination(s) should be 
ordered.

3.  The veteran should be accorded a VA 
knee examination.  The report of 
examination should include a detailed 
account of all manifestations of joint 
pathology found to be present.  All 
necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examining 
physician is requested to review the 
veteran's service medical records related 
to treatment for knee pain during service.  
The examiner should indicate if there is 
currently any objective evidence of a knee 
disability.  The examiner is also 
requested to try to clarify exactly what, 
if any, diagnosis accounts for the 
veteran's complaints of knee pain in view 
of the varied diagnoses made during 
service which appear to be completely 
unsupported by objective evidence.  If the 
only evidence of a knee disorder is the 
veteran's subjective complaints of pain, 
the examiner should note that in the 
examination report.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner.  The examining physician  
should provide complete rationale for all 
conclusions reached.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issues on appeal.  With respect to 
rating the veteran's service connected 
cervical spine disorder, the RO is 
reminded that -- since the issue involves 
an initial rating -- separate or 
"staged" ratings may be assigned for 
separate periods of time based on the 
facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The RO should also 
consider the "functional loss" of a 
musculoskeletal disability under 
38 C.F.R. § 4.40 (1999), separate from 
any consideration of the veteran's 
disability under the diagnostic codes.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and her representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the issues remaining on appeal will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 



